Citation Nr: 0717686	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  The veteran served as an infantryman during 
part of his service and received a combat infantry badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and denied service connection for hepatitis C.  The 
veteran's claims file was later transferred to the Newark, 
New Jersey RO.

The veteran filed a timely notice of disagreement regarding 
the disability rating assigned to his PTSD and to the denial 
of his claim for service connection for hepatitis C.  The RO 
issued a statement of the case regarding these two issues in 
July 2005 and the veteran perfected his appeal by filing a 
timely substantive appeal (VA Form 9).

The veteran testified before the undersigned Veterans Law 
Judge in September 2005.  A copy of the transcript of that 
hearing has been made part of the claims file.  At the time 
of the hearing, the veteran indicated that he wished to 
withdraw the issue of entitlement to an increased rating for 
PTSD.  Accordingly, the claim for entitlement to an increased 
rating for PTSD is withdrawn from appellate status.  
38 C.F.R. § 20.204 (2006).  The only issue on appeal, 
therefore, is entitlement to service connection for hepatitis 
C. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  There is no medical evidence of hepatitis C during 
service or for many years thereafter; the preponderance of 
the evidence is against a nexus between the veteran's current 
hepatitis C and any incident of service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

In addition, the veteran was informed of the types of 
evidence that would help the RO make a decision, including 
the dates of medical treatment during service; statements 
from persons who knew the veteran during service; records and 
statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service; pharmacy prescription records; and insurance 
examination reports.  The Board finds that the October 2003 
notification letter substantially satisfied the requirement 
that the veteran be advised to provide any evidence in his 
possession that pertains to the claim.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The October 2003 VCAA notification letter was 
furnished to the veteran prior to the February 2004 RO 
decision that is the subject of this appeal.  

The Board notes that the veteran was given an additional VCAA 
notification letter in November 2005.  This letter, however, 
was not timely.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III).  As the Board has found that 
VCAA requirements regarding notice were satisfied by the 
October 2003 letter, there is no need to further discuss the 
effect of this timing error.

With respect to the Dingess requirements, the October 2003 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, and although the veteran was latter 
provided such notice, this notice was not timely.  See 
Mayfield III, supra.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

The Board finds, however, that such failure is harmless 
because, as will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the veteran does 
not have the burden of demonstrating prejudice, it is  
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Sanders v. Nicholson, No. 06-7001 (U.S. Fed. 
Cir. May 16, 2007).

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, service personnel records, and VA medical 
records, including the reports of December 2003 and April 
2005 VA examinations.  After review of these two examination 
reports, one of which addresses the veteran's claim of a link 
between in-service handling of dead bodies and his hepatitis 
C, the Board finds that there is sufficient competent 
evidence to make a decision on the claim.  Therefore, there 
is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he contracted hepatitis C while 
serving in Vietnam.  He notes that he carried wounded and 
dead soldiers and was, therefore, frequently exposed to 
blood.  He also recalled sharing razors with fellow soldiers.  
In his testimony before the Board, the veteran detailed how 
he had frequent contact with blood.  When asked if he had 
cuts during service, the veteran responded that he thought he 
did and noted he was frequently cut on the elephant grass.  

The veteran's service medical records reveal that he was 
treated for malaria and a hookworm infestation during service 
and spent several months in the hospital.  These records 
indicate that the veteran received fluids intravenously, but 
they do not show that he received a blood transfusion.  I 
answering a question posed by the undersigned during his 
Board hearing, the veteran said he was not sure if he 
received a blood transfusion during service.

The veteran underwent a VA examination in December 2003.  
History included hepatitis C in 2002.  He denied having 
tattoos and intravenous drug use.  The veteran reported 
having unprotected sexual intercourse over the years.  The 
diagnosis was hepatitis C by history.

The veteran underwent an additional VA examination in April 
2005.  The examiner noted review of the claims file.  History 
obtained at that timer included carrying severely wounded 
bodies during service.

The veteran noted that he got a tattoo one and half years 
ago, after the hepatitis C diagnosis.  He gave a history of 
sexual promiscuity, but stated he used protection.  Upon 
questioning, however, the veteran indicated that he might not 
have used protection sometimes.  He admitted snorting cocaine 
but denied intravenous drug use.  

The examiner found that the risk factor for the his risk 
factor for hepatitis C appeared to be sexual promiscuity and 
that he mostly likely had hepatitis C due to his sexual 
promiscuity.  She opined that the veteran's handing of dead 
bodies did not result in the contraction of hepatitis C.

Analysis

The veteran contends that he was exposed to wounded and dead 
bodies and, as a result, he was exposed to blood while he was 
engaged in combat.  The veteran does not contend that he was 
diagnosed as having hepatitis C during service.  The service 
personnel records confirm that the veteran engaged in combat 
with the enemy in Vietnam.  In view of the nature of such 
service, the Board does not dispute this history.  
38 U.S.C.A. § 1154(b).  

Pursuant to a request for a VA examination and medical upon, 
the veteran was evaluated in April 2005.  The VA examiner 
considered this history buy found that the risk factors the 
veteran asserted were not the cause of his contracting 
hepatitis C.  Rather, the examiner opined that the veteran's 
hepatitis C was attributable to sexual promiscuity.

The claims file indicates that the veteran has hepatitis C.  
The record does not contain any medical evidence, however, 
that links the veteran's hepatitis to an event during 
service.  Although the veteran contends that his exposure to 
blood during service led to his hepatitis C, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for service connection for 
hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


